 8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 1 of 11 - Page ID # 234




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

SATELLITE CENTRAL, INC.,                    )
                                            )
       Plaintiff,                           )          Case No. 8:19-CV-00440
V.                                          )
                                            )
ROBERT NIGH, JOSHUA FARRELL,                )       AMENDED PROTECTIVE ORDER
COX COMMUNICATIONS OMAHA, LLC,              )
and COXCOM, LLC, as successor by            )
merger to COX BUSINESS SERVICES,            )
LLC,                                        )
                                            )
      Defendants.                           )


     Upon consideration of the parties' joint request for entry of an Amended
Protective Order, (Filing No. 66), the Court enters the following Amended Protective
Order governing the disclosure of confidential Discovery Material by a Producing Party
to a Receiving Party in this Action.


     1)   Definitions. As used in this Order:

          a. Action refers to the above-captioned litigation.

          b. Discovery Material includes all information exchanged between the parties,
             whether gathered through informal requests or communications between the
             parties or their counsel, or gathered through formal discovery conducted
             pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
             information within documents, depositions, deposition exhibits, and other
             written, recorded, computerized, electronic or graphic matter, copies, and
             excerpts or summaries of documents disclosed as required under Rule 26(a).

          c. A Producing Party is a party to this litigation, or a non-party either acting on
             a party's behalf or responding to discovery pursuant to a Rule 45 subpoena,
             that produces Discovery Material in this Action.

          d. A Receiving Party is a party to this litigation that receives Discovery Material
             from a Producing Party in this Action.

     2) Confidential Di scovery Material. This Protective Order applies to all
confidential Discovery Material produced or obtained in this case. For the purposes of

                                                1
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 2 of 11 - Page ID # 235




this Protective Order, confidential Discovery Material shall include:

          a. Commercial information relating to any party s business including, but not
              limited to, tax data, financial information, financial or business plans or
              projections, proposed strategic transactions or other business combinations,
              internal audit practices, procedures, and outcomes, trade secrets or other
              commercially sensitive business or technical information, proprietary
              business and marketing plans and strategies, studies or analyses by internal
              or outside experts, competitive analyses, customer or prospective customer
              lists and information, profit/loss information, product or service pricing or
              billing agreements or guidelines, and/or confidential project-related
              information;

          b. Personnel data of the parties or their employees, including but not limited to
             employment application information; the identity of and information received
              from employment references; wage and income information; benefits
              information; employee evaluations; medical evaluation and treatment
              information and records; counseling or mental health records; educational
              records; and employment counseling, discipline, or performance
              improvement documentation;

          c. Information concerning settlement discussions and mediation, including
              demands or offers, arising from a dispute between a party and a non-party;

          d. Medical or mental health information;

          e. Records restricted or prohibited from disclosure by statute; and

          f. Any information copied or extracted from the previously described materials,
              including all excerpts, summaries, or compilations of this information or
              testimony, and documentation of questioning, statements, conversations, or
              presentations that might reveal the information contained within the
              underlying confidential Discovery Material.


     3) Manner of Confidential Designation. A Producing Party shall affix a
CONFIDENTIAL designation to any confidential Discovery Material produced in this
Action.


          a. As to documentary information (defined to include paper or electronic
             documents, but not transcripts of depositions or other pretrial or trial
             proceedings), the Producing Party must affix the legend CONFIDENTIAL
              to each page that contains protected material.




                                             2
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 3 of 11 - Page ID # 236




          b. If only a portion or portions of the information on a document page qualifies
              for protection, the Producing Party must clearly identify the protected
              portion(s) (e.g., by using highlighting, underlining, or appropriate markings
              in the margins).

          c. If it is not feasible to label confidential Discovery Material as
               CONFIDENTIAL, the Producing Party shall indicate via cover letter or
              otherwise at the time of production that the material being produced is
              CONFIDENTIAL.

       Counsel for a disclosing party may further designate confidential Discovery
Material as CONFIDENTIAL-ATTORNEYS' EYES ONLY if such counsel concludes in
good faith that the material is or contains non-public information that is highly sensitive
proprietary information including, but not limited to, trade secrets, privileged information,
or nonpublic technical, financial, personal or business information including confidential
information relating to the business of third-parties. Discovery Material designated as
CONFIDENTIAL - FOR ATTORNEYS EYES ONLY means any document which
bears the legend CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY or, if it is not
feasible to label the Discovery Material, which the producing party indicates via cover
letter or otherwise at the time of production as CONFIDENTIAL - FOR
ATTORNEYS’ EYES ONLY.

     4) Timing of Confidential Designation.

          a. Except as otherwise stipulated or ordered, or where discovery is made
              available for inspection before it is formally disclosed, Discovery Material
              that qualifies for protection under this Order must be clearly so designated
              before the material is disclosed or produced.

          b. If the Producing Party responds to discovery by making Discovery Material
              available for inspection, the Producing Party need not affix confidential
              designations until after the Receiving Party has selected the material it
              wants to receive. During the inspection and before the designation, all
              material made available for inspection is deemed CONFIDENTIAL. After
              the Receiving Party has identified the Discovery Material it wants produced,
              the Producing Party must determine which materials, or portions thereof,
              qualify for protection under this Order, and designate the materials as
               CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY as
              required under this order.




                                             3
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 4 of 11 - Page ID # 237




       5) Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive confidential Discovery Material (hereinafter Qualified Recipient )
are:


           For information designated as CONFIDENTIAL:

           a. The Parties, including any members, council members, officers, board
              members, directors, employees, or other legal representatives of the parties;

           b. Legal counsel representing the parties, and members of the paralegal,
              secretarial, or clerical staff who are employed by, retained by, or assisting
              such counsel; including vendors who are retained to copy documents or
              electronic files, provide technical, litigation support, or mock trial services, or
              provide messenger or other administrative support services;

           c. Any non-expert witness during any deposition or other proceeding in this
              Action, and counsel for that witness;

           d. Potential witnesses and their counsel, but only to the extent reasonably
              related to the anticipated subject matter of the potential witness s deposition,
              trial, or hearing testimony for this Action, so long as such persons agree to
               maintain the confidential Discovery Material in confidence per the terms of
               this Order, and provided that such persons may only be shown copies of
               confidential Discovery Material and may not retain any such material;

           e. Consulting or testifying expert witnesses who will be providing professional
               opinions or assistance for this Action based upon a review of the
               CONFIDENTIAL information, and the staff and assistants employed by the
               consulting or testifying experts;

           f. Any mediator or arbitrator retained by the parties to assist with resolving
               and/or settling the claims of this Action and members of the arbitrator s or
               mediator’s staff and assistants;

           g. The parties’ insurers for this Action, and their staff and assistants, members,
               officers, board members, directors or other legal representatives;

           h. Court reporters for depositions taken in this Action, including persons
              operating video recording equipment and persons preparing transcripts of
              testimony;




                                               4
 8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 5 of 11 - Page ID # 238




             i. The court and its staff, any court reporter or typist recording or transcribing
                hearings and testimony, and jurors; and

             j. Any auditor or regulator of a party entitled to review the confidential Discovery
                 Material due to contractual rights or obligations, or federal or state laws, or
                court orders, but solely for such contractual or legal purposes.

                   For information designated as CONFIDENTIAL INFORMATION-
           ATTORNEYS EYES ONLY :

             a. Legal counsel representing the Receiving Parties, and members of the
                 paralegal, secretarial, or clerical staff who are employed by, retained by, or
                assisting such counsel;

             b. Consulting or testifying experts for the Receiving Party, defined to include
                only those experts retained or employed to assist the Receiving party in
                 preparing for trial or any other proceeding in the Action and who need
                access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY
                information to provide such assistance, and who are not employed by, or an
                agent or representative for, the Receiving Party, nor anticipated to become
                an employee, agent or representative of the Receiving Party in the near
                future;

             c. If necessary to promote alternative dispute resolution, any mediator or
                arbitrator (and their assistants or staff) retained by the parties who needs
                access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY
                information to assist the parties with resolving the claims of this Action;

             d. Court reporters for depositions taken in this Action, including persons
                operating video recording equipment and persons preparing transcripts of
                testimony; and

             e. The court and its staff, any court reporter or typist recording or transcribing
                 hearings and testimony, and jurors.

         6) Dissemination by the Receiving Party. Counsel for the Receiving Party
shall:
             a. Require Qualified Recipients who are non-expert witnesses or expert
                witnesses and consultants and who receive information designated as
                 CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY to
                 review and agree to the terms of this Protective Order and execute a copy
                 of the Agreement attached hereto as Appendix A before receiving




                                                5
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 6 of 11 - Page ID # 239




              confidential Discovery Material.

          b. Instruct witnesses, consultants, and outside counsel who assist with case
              preparation or represent a witness that disclosure of the information
              designated as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS'
              EYES ONLY is prohibited as set forth herein.

          c. Maintain a list of any confidential Discovery Material disclosed and to whom,
              along with the executed copies of the Appendix A Agreement.

   The prohibition on disclosing information designated as CONFIDENTIAL and/or
CONFIDENTIAL-ATTORNEYS' EYES ONLY exists and is enforceable by the court
even if the person receiving the information fails or refuses to sign the Appendix A
Agreement.


   7) Dut as to Designations. Each Producing Party that designates information or
items as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY must
exercise reasonable care to limit any such designation to specific material that qualifies
under the appropriate standards, and designate only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of
the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this Order. Broadly
described, indiscriminate, or routinized designations are prohibited.


   8) Limitations on Use. Confidential Discovery Material shall be used by the
Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever.


   9) Maintaining Confidentiality. Discovery Material designated as
CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY shall be held in
confidence by each Qualified Recipient to whom it is disclosed, shall be used only for
purposes of this action, and shall not be disclosed to any person who is not a Qualified
Recipient. Each party, each Qualified Recipient, and all counsel representing any party,
shall use their best efforts to maintain all information designated as CONFIDENTIAL"
and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY in such a manner as to prevent
access, even at a hearing or trial, by individuals who are not Qualified Recipients.
                                            6
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 7 of 11 - Page ID # 240




Nothing herein prevents disclosure beyond the terms of this Protective Order if the party
claiming confidentiality consents in writing to such disclosure.


     10) Copies. Discovery Material designated as CONFIDENTIAL and/or
CONFIDENTIAL-ATTORNEYS' EYES ONLY shall not be copied or otherwise
reproduced by the Receiving Party, except for transmission to Qualified Recipients,
without the written permission of the Producing Party or, in the alternative, by order of
the court. However, nothing herein shall restrict a Qualified Recipient from loading
confidential documents into document review platforms or programs for the purposes of
case or trial preparation or making working copies, abstracts, digests, and analyses of
information designated as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS'
EYES ONLY under the terms of this Protective Order.


     11) Docket Filings. All documents of any nature including, but not limited to,
briefs, motions, memoranda, transcripts, discovery responses, evidence, and the like
that are filed with the court for any purpose and that contain Discovery Material
designated as CONFIDENTIAL” and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY
shall be provisionally filed under restricted access with the filing party s motion for leave
to file restricted access documents. A party seeking to file Discovery Material under
restricted access must comply with the court s rules and electronic docketing procedures
for filing such motions.


     12) Depositions. The following procedures shall be followed at all depositions to
protect the integrity of all Discovery Material designated as CONFIDENTIAL and/or
CONFIDENTIAL-ATTORNEYS' EYES ONLY:

          a. Only Qualified Recipients may be present at a deposition in which such
              information is disclosed or discussed.

          b. All deposition testimony which discloses or discusses information
              designated as “CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS'
              EYES ONLY is likewise deemed designated as CONFIDENTIAL and/or
              CONFIDENTIAL-ATTORNEYS' EYES ONLY.

          c. Information designated as CONFIDENTIAL” and/or CONFIDENTIAL-
              ATTORNEYS' EYES ONLY may be used at a nonparty deposition only if
              necessary to the testimony of the witness.
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 8 of 11 - Page ID # 241




      13) Challenges to Confidentiality Designations. A Receiving Party that questions
the Producing Party s confidentiality designation will, as an initial step, contact the
Producing Party and confer in good faith to resolve the dispute. If the parties are unable to
resolve the dispute without court intervention, they shall schedule a conference call with
the magistrate judge assigned to the case before engaging in written motion practice. If a
written motion and briefing are necessary and the information in dispute must be reviewed
by the court to resolve that motion, the confidential information shall be filed under restricted
access pursuant to the court s electronic docketing procedures. The party that produced
the information designated as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS'
EYES ONLY bears the burden of proving it was properly designated. The party challenging
a CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY designation must
obtain a court order before disseminating the information to anyone other than Qualified
Recipients.

      14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as CONFIDENTIAL and/or CONFIDENTIAL-
ATTORNEYS' EYES ONLY may be offered and received into evidence at trial or at any
hearing or oral argument. A party agreeing to the entry of this order does not thereby
waive the right to object to the admissibility of the material in any proceeding, including
trial. Any party may move the court for an order that Discovery Material designated as
 CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY be reviewed in
camera or under other conditions to prevent unnecessary disclosure.

      15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery
Material designated as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES
ONLY. The destroying party shall notify the producing party when destruction under this
provision is complete. If a party is unable to destroy all Discovery Material designated as
 CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY, that material
shall be returned to the Producing Party or the Producing Party’s counsel. This Protective
Order shall survive the final termination of this action, and it shall be binding on the
parties and their legal counsel in the future.
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 9 of 11 - Page ID # 242




   16) Modification. This Protective Order is entered without prejudice to the right of
any party to ask the court to order additional protective provisions, or to modify, relax or
rescind any restrictions imposed by this Protective Order when convenience or
necessity requires. Disclosure other than as provided for herein shall require the prior
written consent of the Producing Party, or a supplemental Protective Order of the court.


    17) Additional Parties to Litigation. In the event additional parties are joined in this
action, they shall not have access to Discovery Material as CONFIDENTIAL and/or
CONFIDENTIAL-ATTORNEYS' EYES ONLY until the newly joined party, by its counsel,
has executed and, at the request of any party, filed with the court, its agreement to be fully
bound by this Protective Order.


     18) Sanctions.

           a. Any party subject to the obligations of this order who is determined by the
               court to have violated its terms may be subject to sanctions imposed by
               the court under Rule 37 of the Federal Rules of Civil Procedure and the
               court s inherent power.

           b. Confidentiality designations that are shown to be clearly unjustified or that
               have been made for an improper purpose (e.g., to unnecessarily prolong
               or encumber the case development process or to impose unnecessary
               expenses and burdens on other parties) expose the designating party to
               sanctions. Upon discovering that information was erroneously designated
               as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS' EYES ONLY,
               the Producing Party shall promptly notify all other Parties of the improper
               designation

     19) Inadvertent Disclosure of Protected Discovery Material.

           a. A Producing Party that inadvertently fails to properly designate Discovery
               Material as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS'
               EYES ONLY shall have 14 days from discovering the oversight to correct
               that failure. Such failure shall be corrected by providing written notice of
               the error to every Receiving Party.

           b. Any Receiving Party notified that confidential Discovery Material was
              received without the appropriate confidentiality designation as authorized
               under this order shall make reasonable efforts to retrieve any such
               documents distributed to persons who are not Qualified Recipients unde
               this order, and as to Qualified Recipients, shall exchange the undesignated
               or improperly designated documents with documents that include the correct
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 10 of 11 - Page ID # 243




               "CONFIDENTIAL" and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY
               designation.

     20) Disclosure of Privileged or Work Product Discovery Material.

          a. The production of attorney-client privileged, or work-product protected
             electronically stored information ("ESI") or paper documents, whether
             disclosed inadvertently or otherwise, is not a waiver of the privilege or
             protection from discovery in this case or in any other federal or state
             proceeding. This Protective Order shall be interpreted to provide the
             maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
             contained herein is intended to or shall serve to limit a party's right to conduct
             a review of documents, ESI or information (including metadata) for
             relevance, responsiveness and/or segregation of privileged and/or protected
             information before production.

          b. Any party who discloses documents that are privileged or otherwise immune
              from discovery shall promptly upon discovery of such disclosure, advise the
              Receiving Party and request that the documents be returned. The Receiving
              Party shall return such produced documents or certify their destruction,
              including all copies, within 14 days of receiving such a written request. The
              party returning such produced documents may thereafter seek reproduction
              of any such documents pursuant to applicable law.



Dated this 19th day of April, 2021.
                                                  BY THE COURT:


                                                    --------------
                                                  United States Magistrate Judge




                                             10
8:19-cv-00440-BCB-CRZ Doc # 67 Filed: 04/19/21 Page 11 of 11 - Page ID # 244




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SATELLITE CENTRAL, INC., )
                                            )
         Plaintiff, ) Case No. 8:19-CV-00440
v.                                 )
                                            )
ROBERT NIGH, JOSHUA FARRELL, ) EXHIBIT A
COX COMMUNICATIONS OMAHA, LLC, )
and COXCOM, LLC, as successor by )
merger to COX BUSINESS SERVICES, )
LLC,                         )
                                            )
         Defendants. )
                                            )                   :
         I hereby acknowledge that I am about to recei e Confidential Information supplied
in connection with the above-captioned case. I understand that such information is being
provided to me pursuant to the terms and restrictions of the Protective Order entered in
this case. I have been given a copy of the Protective Order, have read the Protective Order,
and agree to be bound by its terms. I understand that Confidential Information as defined
in the Protective Order, or any notes or other records that may be made regarding any
such materials, shall not be disclosed to any persons except as permitted by the Protective
Order.



DATE:




 Printed Name                                    Signature
